Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
Applicant’s arguments, see pages 13-18, filed 8/26/2021, with respect to claims 1-55 have been fully considered and are persuasive.  The rejection of 35 U.S.C § 103 has been withdrawn. 
 
Allowable Subject Matter
Claims 1-55 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-55 are allowable over prior art of record (in particular, GAO et al. (US 2019/0037554); KIM et al. (US 2019/0104520); Chen et al. (US 2016/0270059); and Lin et al. (US 2017/0289995)) since the prior art reference(s) taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious as stated in the italic below.	
Regarding claims 1, 9, 18, 26, 35, and 43 “…in response to a determination to skip a data transmission in a second portion of the indicated TTI: transmitting the DMRS in the first portion of the indicated TTI; not transmitting during the second portion of the indicated TTI; and transmitting the data symbol in the second TTI” in combination with other limitations recited in claims 1, 9, 18, 26, 35, and 43.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday to Friday 8am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG LA/Primary Examiner, Art Unit 2469